Per Curiam :
This is an application to remove the respondent from his office as an attorney and counselor at law under sections 67 and 68 of the Code of Civil Procedure. The application is made upon certain proceedings in the United States District Court for the southern district of Hew York, which resulted in an order striking the name of the respondent from the roll of attorneys, advocates and solicitors of that court, and also upon another proceeding in the United States Circuit Court, which resulted in a similar order. ' The charges against the respondent were fully investigated before a referee in *545the United States courts. The question submitted was whether this court could act upon the testimony taken in that proceeding. The respondent, however, claims his right to an independent investigation of the charges against him in this court. Section 68 of the Code of Civil Procedure requires that before an attorney or counselor at lawi is suspended or removed from his office a copy of the charges against him must be delivered to him personally or by mail, or otherwise, as the court may direct, and he must be allowed an opportunity of being heard in his defense; and the Court of Appeals has held that under this section a person proceeded against can only be convicted upon evidence good at common law, delivered, if he chooses, in his presence, by witnesses subject to cross-examination. (Matter of Eldridge, 82 N. Y. 161; Matter of an Attorney, 83 id. 166.)
It follows that the respondent is entitled, as a matter of right, to such an independent investigation by this court. The usual order of reference will, therefore, be entered.
Present — Ingraham, Laughlin, Clarke, Houghton and Scott, JJ.
Reference ordered. Settle order on notice.